DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2019-059144 filed March 26, 2019 as required by 37 CFR 1.55.
Claim Status
Filing Date
March 21, 2022
Amended
1, 2, 
New
8-16
Under Examination
1-16


Withdrawn Drawings Objection
The following objection is withdrawn due to Fig. 4B drawing amendment:
The following reference characters not being mentioned in the description: 39, 44a, 44b, 64, R1, and R2.  
Withdrawn Specification Objection
The following objection is withdrawn due to specification amendment:
 [0026] “which does not have the glass transition temperature has”.
Withdrawn Claim Objection
The following objection is withdrawn due to claim amendment:
Line 2 “consists of amorphous”.
Response to Arguments
Liu 
Applicant’s arguments, see Remarks pg. 6 para. 8, filed March 21, 2022, with respect to the 102(a)(1) rejection over Liu have been fully considered and are persuasive.  The rejection of Liu has been withdrawn. 
	The applicant persuasively argues the number of exothermic peaks in Liu is three (Remarks pg. 8 para. 5), whereas amended claim 1 recites four or more exothermic peaks (Remarks pg. 8 para. 6).
Inoue
Applicant’s claim amendments, see claim 1 line 5, filed March 21, 2022, with respect to the 102(a)(1) rejection over Inoue been fully considered and are persuasive.  The rejection of Liu has been withdrawn. 
	Amended claim 1 lines 5-6 recites “four or more exothermic peaks are found in a range from 350 to 850°C, on a differential scanning calorimetry curve”. Inoue teaches three exothermic peaks (Fig. 1).
Double Patenting
Applicant's arguments filed March 21, 2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.
	The applicant argues the claims of copending application 17/028,234 does not disclose or suggest four or more exothermic peaks in a range from 350 to 850°C on a differential scanning calorimetry curve of the soft magnetic alloy (Remarks pg. 9 para. 7).
The examiner respectfully disagrees. App ‘234 teaches a soft magnetic alloy with an overlapping composition (App ‘234 claim 2) and Fe-based nanocrystal structure (App ‘234 claims 1, 3, 10) in the form of a powder (App ‘234 claims 6, 7, 8) or ribbon (App ‘234 claim 9) that forms a magnetic part (i.e. electronic component) (App ‘243 claim 11). Absent evidence to the contrary, the composition and structure of the soft magnetic alloy of App ‘234 is substantially similar to that claimed. It appears the properties of the soft magnetic alloy of App ‘234 are also substantially similar to that claimed, including a Tg between 350 and 600 °C and three or more exothermic peaks in the range of 350 to 850 °C on a DSC curve.
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made in view of Grabias and in view of Pon-On.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grabias (Grabias et al. Structure and magnetic properties of bulk amorphous Fe60Co10Ni10Zr7B13 alloy formed by mechanical synthesis and hot pressing. Journal of Non-Crystalline Solids 330 (2003) 75-80.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.).
Regarding claims 1, 2, 9, and 10, Grabias teaches an Fe60Co10Ni10Zr7B13 amorphous alloy (i.e. soft magnetic alloy) (Abstract, 2. Experimental procedures) with a fully amorphous structure (3. Results, Fig. 2), a glass transition temperature Tg in a range from 350 to 600°C (Sichina “Assignments of DSC Tg”; Pon-On Fig. 4), and at least four exothermic peaks on the differential scanning calorimetry curve for the as-quenched ribbon and the as-milled powder (Fig. 4). Where applicant claims a composition in terms of a function, property or characteristics (i.e. Tg and four or more exothermic peaks on a DSC curve) and the composition of the prior art is the same as that of the claim (i.e. Grabias Abstract, 2. Experimental procedures, 3. Results, Fig. 2) but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Element

Claim 1
Claim 1
Claims 9, 10
Grabias Experiment procedures
Fe
-
1-(alpha+beta)
-
-
0.60
X1
Co and/or Ni
Alpha
≥ 0
-
Co and Ni
X2
Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O and/or RE
beta
≥ 0
-
-
X1+X2
-
Alpha+beta
0 - 0.50
-
0.20
Fe+X1+X2
-
1-(a+b+c+d+e+f)
0.73 to 0.91
0.74 to 0.91
0.80
M
Nb, Hf, Zr, Ta, Mo, W, Ti, and/or V
A
0 to 0.140
0.050 to 0.100
Zr: 0.07
B
-
B
0.02 to 0.200
-
0.13
P
-
C
0 to 0.150
-
0
Si
-
D
0 to 0.175
-
0
C
-
E
0 to 0.030
-
0
S
-
f
0 to 0.010
-
0



    PNG
    media_image1.png
    450
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    769
    media_image2.png
    Greyscale

Regarding claim 4, Grabias teaches an as-quenched ribbon (Fig. 4).
Regarding claim 5, Grabias teaches as-milled powder (Fig. 4).
Regarding claim 6, Grabias teaches compacted discs (i.e. magnetic part) (Abstract, 2. Experimental procedures).
Regarding claim 8, the number of exothermic peaks derived from Fe-based nanocrystals being three or more has been considered and determined to recite a property of the claimed soft magnetic alloy. The prior art teaches a soft magnetic alloy composition (Grabias Abstract, 2. Experimental procedures) and structure (i.e. amorphous and at least four exothermic peaks on the DSC, Grabias 3. Results, Figs. 2, 4) that is substantially similar to that claimed. It appears that the properties of the prior art are substantially similar to the properties claimed, including the number of exothermic peaks derived from Fe-based nanocrystals being three or more. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim by the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pon-On (Pon-On et al. Nanocrystallization in Fe81B13.5Si3.5C2 amorphous magnetic ribbons. Journal of Magnetism and Magnetic Materials 320 (2008) 81-90.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.).
Regarding claims 1, 2, 4, 9, and 13, Pon-On teaches an Fe81B13.5Si3.5C2 amorphous magnetic ribbon (Pon-On Abstract, 2. Experimental procedures) with Tg in a range from 359 to 600°C (Sichina “Assignments of DSC Tg”; Pon-On Figs. 1, 2) and four exothermic peaks in a range of 350 to 650°C on DSC curves at a scanning rate of 10°C/min (Pon-On 3.1. Differential scanning calorimetry; Figs. 1, 2). Where applicant claims a composition in terms of a function, property or characteristics (i.e. Tg and four or more exothermic peaks on a DSC curve) and the composition of the prior art is the same as that of the claim (i.e. Pon-On Abstract, 2. Experimental procedures, 3.1. Differential scanning calorimetry, Figs. 1, 2) but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III).
 Element

Claim 1
Claim 1
Claims 9, 13
Pon-On
Experimental procedures
Fe
-
1-(alpha+beta)
-
-
0.81
X1
Co and/or Ni
Alpha
≥ 0
-
0
X2
Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N, O and/or RE
beta
≥ 0
-
0
X1+X2
-
Alpha+beta
0 - 0.50
-
0
Fe+X1+X2
-
1-(a+b+c+d+e+f)
0.73 to 0.91
0.74 to 0.91
0.81
M
Nb, Hf, Zr, Ta, Mo, W, Ti, and/or V
A
0 to 0.140
-
0
B
-
B
0.02 to 0.200
-
0.135
P
-
C
0 to 0.150
-
0
Si
-
D
0 to 0.175
0.005 to 0.040
0.035
C
-
E
0 to 0.030
-
0.02
S
-
f
0 to 0.010
-
0




    PNG
    media_image3.png
    382
    900
    media_image3.png
    Greyscale

Regarding claim 3, Pon-On teaches heat treatment of the amorphous Fe81B13.5Si3.5C2 ribbon below the first crystallization temperature to yield nanograins of the soft magnetic phase of alpha-Fe(Si) embedded in the remaining amorphous matrix (Abstract, 3. Results and discussion, 4. Conclusions).
Regarding claim 6, Pon-On teaches annealing magnetic ribbons (i.e. magnetic part) (2. Experimental procedures).
Pon-On also teaches nanostructure materials for use as magnetic sensors (1. Introduction).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to use the alloy of Pon-On as a magnetic sensor because it has excellent soft magnetic properties (Abstract, 1. Introduction, 4. Conclusions).
Regarding claim 7, Pon-On teaches annealing (i.e. heat treating) magnetic ribbons (i.e. magnetic part) (2. Experimental procedures) to yield nanograins of the soft magnetic phase of alpha-Fe(Si) (i.e. Fe-based nanocrystals) embedded in the remaining amorphous matrix (Abstract, 3. Results and discussion, 4. Conclusions).
Regarding claim 8, Pon-On teaches the DSC curves show two exothermic peaks that are related to the onsets of crystallization processes, with the first peak corresponding to alpha-Fe(Si) and the second peak to Fe-B phase (i.e. two exothermic peaks derived from Fe-based nanocrystals) (3.1. Differential scanning calorimetry, Figs. 1, 2) and additional peaks of t-Fe2B, t-Fe3B, and Fe3Si(DO3) phases (i.e. two more peaks derived from Fe-based nanocrystals) (3.2. X-ray diffraction patterns, Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grabias (Grabias et al. Structure and magnetic properties of bulk amorphous Fe60Co10Ni10Zr7B13 alloy formed by mechanical synthesis and hot pressing. Journal of Non-Crystalline Solids 330 (2003) 75-80.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Shen (CN 106298141 machine translation).
Regarding claims 3 and 16, Grabias is silent to fine crystals being present in the amorphous phase of the soft magnetic alloy part.
Shen teaches an Fe-based soft magnetic alloy material ([0002]) of Fe-Co-Ni-Zr-B-Cu ([0011]) with a nanocrystalline phase ([0010]) that is preferably less than 10 nm (i.e. the initial fine crystals have an average crystal grain size of 0.3 nm or larger and 10 nm or smaller) ([0028]) in an amorphous matrix ([0016]) (i.e. nanoheterostructure in which initial fine crystals are present in the amorphous phase).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Grabias has a nanoheterostructure in which initial fine crystals of less than 10 nm are present in the amorphous phase because it forms a soft magnetic alloy with excellent properties such as high saturation magnetic induction, high Curie temperature, and low frequency loss (Shen [0010], [0017]-[0019], [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding claim 7, Grabias teaches forming compacts discs (i.e. magnetic part) of the ball milled amorphous alloy ribbon at 400°C (i.e. by performing a heat treatment) (2. Experimental procedures).
Grabias is silent to the magnetic part having Fe-based nanocrystals.
Shen teaches an Fe-based soft magnetic alloy material ([0002]) of Fe-Co-Ni-Zr-B-Cu ([0011]) with a nanocrystalline phase ([0010]) of alpha-(Fe,Co) (i.e. Fe-based nanocrystals) ([0028]) in an amorphous matrix ([0016]) formed by annealing (i.e. heat treatment) ([0024]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the compact discs in Grabias to be annealed to form an alloy having Fe-based nanocrystals because it forms a soft magnetic alloy with excellent properties such as high saturation magnetic induction, high Curie temperature, and low frequency loss (Shen [0010], [0017]-[0019], [0027]).
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grabias (Grabias et al. Structure and magnetic properties of bulk amorphous Fe60Co10Ni10Zr7B13 alloy formed by mechanical synthesis and hot pressing. Journal of Non-Crystalline Solids 330 (2003) 75-80.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Kojima (JP 2002-030398 machine translation).
Regarding claim 11, Grabias teaches 0.13 B (Abstract, 2. Experimental procedures), but is silent to the presence of 0.080 to 0.120 B.
Kojima teaches a soft magnetic alloy ([0001]) with 0.02 to 0.18 of X ([0009], [0047]), which is at least one of B, P, and C ([0010]), where B is preferably as essential element ([0046]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Grabias to include 0.02 to 0.18 B because B within this range enhances the amorphous forming ability, prevents coarsening of the crystal structure, and suppresses the formation of a phase that has an adverse effect on the magnetic properties in the heat treatment stuff, improving soft magnetic properties (Kojima [0046]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 12, Grabias is silent to the presence of 0.010 to 0.100 P.
Kojima teaches a soft magnetic alloy ([0001]) with 0.02 to 0.18 of X ([0009]), which is at least one of B, P, and C ([0010], [0046]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Grabias to include 0.02 to 0.18 P and B because P within this range has a strong affinity for Zr and it does not dissolve in the cubic phase such that it remains in the amorphous  phase, and reduces the decrease in saturation magnetic flux density and increase the specific resistance, such as magnetic permeability, where it is inexpensive, keeping cost low (Kojima [0046]). Grabias teaches 0.13 B (Abstract, 2. Experimental procedures), therefore the amount of P is up to 0.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 14, Grabias is silent to the presence of 0.001 to 0.010 C.
Kojima teaches a soft magnetic alloy ([0001]) with 0.02 to 0.18 of X ([0009]), which is at least one of B, P, and C ([0010], [0046]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Grabias to include 0.02 to 0.18 B and C because C within this range has a strong affinity for Zr and it does not dissolve in the cubic phase such that it remains in the amorphous  phase, and reduces the decrease in saturation magnetic flux density and increase the specific resistance, such as magnetic permeability, where it is inexpensive, keeping cost low (Kojima [0046]). Grabias teaches 0.13 B (Abstract, 2. Experimental procedures), therefore the amount of C is up to 0.05. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grabias (Grabias et al. Structure and magnetic properties of bulk amorphous Fe60Co10Ni10Zr7B13 alloy formed by mechanical synthesis and hot pressing. Journal of Non-Crystalline Solids 330 (2003) 75-80.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Xu (CN 107142429 machine translation).
Regarding claim 11, Grabias teaches 0.13 B (Abstract, 2. Experimental procedures), but is silent to the presence of 0.080 to 0.120 B.
Xu teaches an Fe-based amorphous alloy with soft magnetic properties ([0003], [0010]) with 0 to 0.6 B ([0012], [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Grabias to include up to 0.6 B because B within this range forms an amorphous alloy that is low cost with high performance of excellent soft magnetic properties, excellent corrosion resistance, and good mechanical properties (Xu [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 12, Grabias is silent to the presence of 0.010 to 0.100 P.
Xu teaches an Fe-based amorphous alloy with soft magnetic properties ([0003], [0010]) with 0.08 to 0.15 P ([0012], [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Grabias to include 0.08 to 0.15 P because P within this range forms an amorphous alloy that is low cost with high performance of excellent soft magnetic properties, excellent corrosion resistance, and good mechanical properties (Xu [0010]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 13, Grabias is silent to the presence of 0.005 to 0.040 Si.
Xu teaches an Fe-based amorphous alloy with soft magnetic properties ([0003], [0010]) with 0.002 to 0.5 Si ([0012], [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to include 0.002 to 0.5 Si in the alloy of Grabias because Si is an impurity element that may be introduced by the inexpensive low-purity industrial alloy and within the taught range will not adversely affect the formation and properties of the alloy (Xu [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 15, Grabias is silent to the presence of 0.002 to 0.010 S.
Xu teaches an Fe-based amorphous alloy with soft magnetic properties ([0003], [0010]) with 0.00001 to 0.02 S ([0012], [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to include 0.00001 to 0.02 S in the alloy of Grabias because S is an impurity element that may be introduced by the inexpensive low-purity industrial alloy and within the taught range will not adversely affect the formation and properties of the alloy (Xu [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pon-On (Pon-On et al. Nanocrystallization in Fe81B13.5Si3.5C2 amorphous magnetic ribbons. Journal of Magnetism and Magnetic Materials 320 (2008) 81-90.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Ohta (US 2012/0318412).
Regarding claim 5, Pon-On is silent to the soft magnetic alloy having a powder shape.
Ohta teaches a soft magnetic alloy may be in a ribbon or powder form ([0037]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to make the ribbon of Pon-On into a powder because it is an art recognized equivalents form for a soft magnetic alloy (Ohta [0037]). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pon-On (Pon-On et al. Nanocrystallization in Fe81B13.5Si3.5C2 amorphous magnetic ribbons. Journal of Magnetism and Magnetic Materials 320 (2008) 81-90.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Ito (JP 2002-155348 machine translation).
Regarding claim 10, Pon-On is silent to 0.050 to 0.100 of at least one of Nb, Hf, Zr, Ta, Mo, W, Ti, and V.
Ito teaches a soft magnetic alloy ([0001]) with at least one of Ti, Zr, Hf, V, Nb, Ta, Mo, and W of 0.04 to 0.1 ([0005], [0011], [0041], [0044]). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to include 0.04 to 0.1 of at least one of Ti, Zr, Hf, V, Nb, Ta, Mo, and W in the alloy of Pon-On because these elements reduce the growth rate of fine crystal nuclei, improving the amorphous forming ability to make the structure finer (Ito [0041]) without coarsening crystal grain such that good soft magnetism cannot be obtained and without making it difficult to form a uniform amorphous phase (Ito [0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Pon-On is silent to 0.010 to 0.100 P.
Ito teaches a soft magnetic alloy ([0001]) with 0.001 to 0.12 P ([0009], [0010], [0029]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to include 0.001 to 0.12 of P in the alloy of Pon-On because it increases the specific resistant of the alloy and reduces the generation of eddy current, which significant reduces iron loss (Ito [0033]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pon-On (Pon-On et al. Nanocrystallization in Fe81B13.5Si3.5C2 amorphous magnetic ribbons. Journal of Magnetism and Magnetic Materials 320 (2008) 81-90.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Kojima (JP 2002-030398 machine translation).
Regarding claim 11, Pon-On teaches 0.135 B, but is silent to 0.080 to 0.120 B.
Kojima teaches a soft magnetic alloy ([0001]) with 0.02 to 0.18 of at least one of B, P, and C ([0009]), where B is preferably essential ([0046]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of Pon-On to include 0.02 to 0.18 B because within this range enhances the amorphous forming ability of the soft magnetic alloy and prevents formation and coarsening of the crystal structure, which adversely affects magnetic properties (Kojima [0046]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 12, Pon-On is silent to 0.010 to 0.100 P.
Kojima teaches a soft magnetic alloy ([0001]) with 0.02 to 0.18 of at least one of B, P, and C ([0009], [0010], [0046]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Pon-On to include 0.02 to 0.18 P and B because P within this range does not dissolve in the cubic phase such that it remains in the amorphous  phase, and reduces the decrease in saturation magnetic flux density and increase the specific resistance, such as magnetic permeability, where it is inexpensive, keeping cost low (Kojima [0046]). Pon-On teaches 0.135 B (Abstract, 2. Experimental procedures), therefore the amount of P is up to 0.045. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 14, Pon-On teaches 0.02 C, but is silent to 0.001 to 0.010 C.
Kojima teaches a soft magnetic alloy ([0001]) with 0.02 to 0.18 of X ([0009]), which is at least one of B, P, and C ([0010], [0046]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Pon-On to include 0.02 to 0.18 B and C because C within this range it does not dissolve in the cubic phase such that it remains in the amorphous  phase, and reduces the decrease in saturation magnetic flux density and increase the specific resistance, such as magnetic permeability, where it is inexpensive, keeping cost low (Kojima [0046]). Pon-On teaches 0.135 B (Abstract, 2. Experimental procedures), therefore the amount of C is up to 0.045. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pon-On (Pon-On et al. Nanocrystallization in Fe81B13.5Si3.5C2 amorphous magnetic ribbons. Journal of Magnetism and Magnetic Materials 320 (2008) 81-90.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Xu (CN 107142429 machine translation).
Regarding claim 15, Pon-On is silent to the presence of 0.002 to 0.010 S.
Xu teaches an Fe-based amorphous alloy with soft magnetic properties ([0003], [0010]) with 0.00001 to 0.02 S ([0012], [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to include 0.00001 to 0.02 S in the alloy of Pon-On because S is an impurity element that may be introduced by the inexpensive low-purity industrial alloy and within the taught range will not adversely affect the formation and properties of the alloy (Xu [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pon-On (Pon-On et al. Nanocrystallization in Fe81B13.5Si3.5C2 amorphous magnetic ribbons. Journal of Magnetism and Magnetic Materials 320 (2008) 81-90.) as evidenced by Sichina (Sichina. Measurement of Tg by DSC. PerkinElmer Instruments. 2000.) as applied to claim 1 above, and further in view of Shen (CN 106298141 machine translation).
Regarding claim 16, Pon-On teaches nanograins in the remaining amorphous matrix (Abstract, 3. Results and discussion, 4. Conclusions), but is silent to the average crystal grain size of the initial fine crystals being 0.3 nm or larger and 10 nm or smaller.
Shen teaches an Fe-based soft magnetic alloy material ([0002]) of Fe-Co-Ni-Zr-B-Cu ([0011]) with a nanocrystalline phase ([0010]) that is preferably less than 10 nm (i.e. the initial fine crystals have an average crystal grain size of 0.3 nm or larger and 10 nm or smaller) ([0028]) in an amorphous matrix ([0016]) (i.e. nanoheterostructure in which initial fine crystals are present in the amorphous phase).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Pon-On for the nanograins to be less than 10 nm because it forms a soft magnetic alloy with excellent properties such as high saturation magnetic induction, high Curie temperature, and low frequency loss (Shen [0010], [0017]-[0019], [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/028,234 (App ‘234) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach a soft magnetic alloy with an overlapping composition (App ‘234 claim 2) and Fe-based nanocrystal structure (App ‘234 claims 1, 3, 10) in the form of a powder (App ‘234 claims 6, 7, 8) or ribbon (App ‘234 claim 9) that forms a magnetic part (i.e. electronic component) (App ‘243 claim 11). The composition and structure of the soft magnetic alloy of App ‘234 is substantially similar to that claimed. It appears the properties of the soft magnetic alloy of App ‘234 are also substantially similar to that claimed, including a Tg between 350 and 600 °C and four or more exothermic peaks in the range of 350 to 850 °C on a DSC curve.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
Borrego (Borrego et al. Glass-forming ability and soft magnetic properties of FeCoSiAlGaPCB amorphous alloys. Journal of Applied Physics. Volume 92, Number 4. 15 August 2002.)
	Borrego teaches a Fe-based soft magnetic amorphous alloy (abstract, II. Experiment)  with a DSC curve with Tg between 350 and 600 °C (623 to 873 K) and three (B and C) or four (D) exothermic peaks in the range of 350 to 850 °C (623 to 1123 K) on a DSC curve (Fig. 1).
Afonso (Afonso et al. Crystallization of Fe63Nb10Al4Si3B20 amorphous alloy. Journal of Metastable and Nanocrystalline Materials. Vol. 22. (2004) pp 109-114.)
	Afonso teaches an Fe63Nb10Al4Si3B20 alloy (Abstract, Experimental Procedure) with four exothermic peaks in a range of 350 to 850°C on a differential scanning calorimetry (Fig. 1). Afonso teaches Fe+Al of 67 (i.e. 0.67), which is outside of the claimed range of (1-(a+b+c+d+e+f)) of 0.73 to 0.91.
Lu (Lu et al. Formation of Fe73.5Cu1Nb3Si13.5B9 nanocrystalline soft magnetic bulk alloy sin high pressure. Wuji Cailiao Xuebao (2004), 19(5), 1138-1144. STN Abstract.)
	Lu teaches an Fe73.5Cu1Nb3Si13.5B9 soft magnetic ally with four exothermal peaks in DSC (STN Abstract).
Surinach (Surinach et al. Amorphization of soft magnetic alloys by the mechanical alloying technique. Materials Science and Engineering, A134 (1991) 1368-1371.)
	Surinach teaches an Fe-B-Si (Abstract) Fe75B15Si10 alloy (Table 1, Experimental details) where after 350 h of milling the powder has at least four exothermic peaks on a DSC curve (3.3 Differential scanning calorimetry, Fig. 6).
ISO 11357-2
	ISO 11357-2 published May 1, 2013, teaches how to determine the glass transition temperature from differential scanning calorimetry (DSC).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735        


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735